UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05989) Exact name of registrant as specified in charter: Putnam Global Utilities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: September 1, 2010  February 28, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Utilities Fund Semiannual report 2 | 28 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 11 Your funds expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and stock market continue to show resilience, even in the face of rising head winds around the globe. On March 9, 2011, U.S. equities marked the two-year anniversary of the beginning of the most powerful bull market since the 1950s, with the S&P500 Index doubling from its 2009 low. While Putnam maintains a positive outlook for U.S. equities and the overall economy in 2011, we believe volatility will punctuate the year ahead. Civil unrest in the Middle East and North Africa, high unemployment, rising oil prices, and Japans earthquake, tsunami, and nuclear crisis have all created a climate of uncertainty. In addition, the U.S. fixed-income market continues to struggle, as yields have risen and bond prices have fallen. We believe that Putnams active, research-intensive approach is well suited to uncovering opportunities in this environment. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Investing in the utilities sector for over 20 years Many stock funds offer the potential for growth but produce little or no income for investors. Putnam Global Utilities Fund pursues both capital growth and current income through investments in the utilities sector. The fund targets industries that can profit from the global demand for utilities. It can invest in bonds as well as stocks, in both domestic and international markets, and across several industries with varying degrees of regulation. The fund, which is part of Putnams suite of global sector funds, invests in utilities and their related industries in markets around the world. Although the funds portfolio can include businesses of all sizes and at different stages of growth, established corporations are the norm in the utilities sector. Utilities have a history of consistent dividend payouts to investors. Their securities are valued as an alternative to bonds, especially during periods of low interest rates, when investors look outside the bond market for income. The funds strategy, particularly during periods of uncertainty, is to maintain a solid foundation of securities in stable-demand industries, such as electric power and natural gas. Guided by this approach, the funds manager is committed to finding rewarding opportunities for income and growth by anticipating developments that affect the utilities sector worldwide. The manager conducts intensive research with support from analysts on Putnams Global Equity Research team. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. The funds policy of concentrating on a limited group of industries and the funds non-diversified status, which means the fund may invest in fewer issuers, can increase the funds vulnerability to common economic forces and may result in greater losses and volatility. Sector investing at Putnam In recent decades, innovation and business growth have propelled stocks in different industries to market-leading performance. Finding these stocks, many of which are in international markets, requires rigorous research and in-depth knowledge of global markets. Putnams sector funds invest in nine sectors worldwide and offer active management, risk controls, and the expertise of dedicated sector analysts. The funds managers invest with flexibility and precision, using fundamental research to hand select stocks for theportfolios. All sectors in one fund: Putnam Global Sector Fund A portfolio of individual Putnam Global Sector Funds that provides exposure to all sectors of the MSCI World Index. Individual sector funds: Global Consumer Fund Retail, hotels, restaurants, media, food and beverages Global Energy Fund Oil and gas, energy equipment and services Global Financials Fund Commercial banks, insurance, diversified financial services, mortgage finance Global Health Care Fund Pharmaceuticals, biotechnology, health-care services Global Industrials Fund Airlines, railroads, trucking, aerospace and defense, construction, commercial services Global Natural Resources Fund Metals, chemicals, oil and gas, forest products Global Technology Fund Software, computers, Internet services Global Telecommunications Fund Diversified and wireless telecommunications services Global Utilities Fund Electric, gas, and water utilities 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1112 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. To obtain the most recent month-end performance, visit putnam.com. * The funds benchmark, the MSCI World Utilities Index (ND), was introduced on 1/1/01, which post-dates the inception of the funds class A shares.  Returns for the six-month period are not annualized, but cumulative. 4 Interview with your funds portfolio manager Michael Yogg How did Putnam Global Utilities Fund perform for the semiannual period ending February 28, 2011? For the six-month period, the funds classA shares delivered a return of 9.83% at net asset value (NAV). That performance, however, lagged both its benchmark, the MSCI World Utilities Index (ND), which returned 10.60%, and its peer group, Lipper Utility Funds, which averaged 13.56%. In a strong period for utilities, the funds underweight position in Europe detracted from performance as compared to the benchmark. Relative to its peer group, however, the funds disciplined focus on utility investments sets it apart from many of its peers, whose universe of investments often includes telecommunications and energy, both of which outperformed utilities during the period. We believe the funds strict focus on utilities offers investors a unique, disciplined sector opportunity amid Putnams diverse lineup of funds, which can offer investors broader exposure to other sectors, such as telecommunications and energy. What was the market and sector environment like during the period? Equity markets continued their two-year bull market run with another strong sixmonths. Equity markets in North America, Europe, and Asia did particularly well September through February, reflecting growing optimism about the economic and financialrecovery. The period was not without hiccups, however; sporadic sovereign debt concerns created periods of volatility, while turmoil in the Middle East and North Africa and rising oil prices pressured markets in February. None of these factors, however, was strong enough to derail the markets upward trend. This comparison shows your funds performance in the context of broad market indexes for the six months ended 2/28/11. See pages 4 and 1112 for additional fund performance information. Index descriptions can be found on page 15. 5 Utility stocks certainly joined in this upward trajectory; however, since utilities are more defensive stocks, their appreciation was more muted than the broader equity markets. What market factors drove the funds performance? The fund held an overweight position in regulated utilities, which aided performance when they outperformed companies with exposure to power markets. Conversely, we underweighted Europe versus its benchmark in contrast to North America and Asia. This detracted from the funds relative performance when Europe outperformed. We still believe, however, that our underweight to Europe is the right strategy in the longer term. Prior to the last period, European utilities had underperformed for an extended period because of weak power markets, sovereign debt concerns, and the threat of taxation of generation facilities in several European countries. The stock of many of these same utilities rebounded early in 2011 as these concerns receded somewhat. Even so, we believe the problems are far from being solved. In the case of Japan, prior to the devastating earthquake and tsunami that occurred after the end of the period, the entire utility sector had been hurt by the extremely conservative management style of many of the utilities, including the excessive sale of stock. You mentioned the catastrophe in Japan, which damaged nuclear, thermal, and hydropower facilities. How are you managing the portfolio and your Japanese utility holdings in the wake of this disaster? At the time of the disaster in March, we held an overweight position in Japan, though we were underweight Japanese electric utilities. Still, the Japanese disaster caused major problems for the portfolio because of our large position in Tokyo Electric Power Company (TEPCO) . We believe that utility investors are conservative investors, or at least are seeking Country/territory allocations are shown as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Weightings will vary over time. 6 some safety and stability in the portion of their portfolios they invest in utilities. Given the extreme uncertainty of the Japan situation and our belief that TEPCO had made some mistakes early on for which it could be found liable, we wanted to liquidate our position in that one stock fairly quickly. We sold all of our shares in TEPCO on the first day there was significant trading volume in the stock. The other Japanese stocks in the portfolio were less affected, and we have held on to them, though with the sale of TEPCO we are underweight Japan. Which holdings helped performance? Even though European power markets have been weak, we did identify the Nordic market as an exception. As a result, we established an overweight position in Fortum , a Finnish energy generator, whose shares appreciated during the period. In Asia, the fund also benefited from owning Cheung Kong Infrastructure of Hong Kong, which has used its financial resources to invest opportunistically in infrastructure projects around the world. Cheung Kong shares also increased in value during the period. AES , an American power company that invests around the world, afforded us an opportunity to capture a bit more return in exchange for the risk of volatility. AES is one of only a few utilities with a beta greater than 1.0. Beta is a measure of a securitys volatility in comparison to the market as a whole. When a companys beta is greater than 1.0, it typically means the stock has the opportunity to outperform in a strong market, while underperforming in a weaker market. In the This table shows the funds top 10 holdings by percentage of the funds net assets as of 2/28/11. Short-term holdings are excluded. Holdings will vary over time. 7 currently strong climate, this holding paid off with a greater than 20% return for the period. In Europe, our holding in Endesa , a Spanish utility with substantial Latin American assets, participated strongly in the regions rally. In the United States, the fund also benefited from NV Energy and CMS Energy , two utilities that were boosted by improved economies and more favorable regulations in their states, Nevada and Michigan, respectively. We still hold all of these companies in our portfolio. What were some examples of holdings that detracted from performance? TEPCO and Tokyo Gas , both major holdings, declined over the semiannual period, hurting our performance. TEPCO made a tactical mistake by selling too much stock in its last public offering, diluting its price. In fact, the price declined so sharply that we decided to increase our position, even though we disapproved of managements actions. When TEPCO declined, Japanese electrics declined across the board. In the wake of that decline, investors sold Tokyo Gas to buy into the depressed electric sector, furthering ourlosses. Another holding, PPL Corporation of Pennsylvania, was hurt by managements decision to diversify its generation business by acquiring distribution properties. While this strategy may be beneficial for PPL in the long term, the diversification strategy required the sale of significant amounts of stock, depressing the price even more. PG&E Corp. , a public utility that distributes electricity and natural gas primarily in northern and central California, was another holding that hurt performance. PG&E has been hurt by concerns over increased California regulation, especially given the companys gas line explosion in San Bruno in September 2010. We believe, however, that the regulatory problems are exaggerated by some Wall Street analysts, and that the San Bruno accident, while terrible in human terms, will not be a major financial hit due to the companys insurance coverage. This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 Where do you see the biggest global opportunities and risks in the sector right now? We believe the greatest opportunity lies with those companies that can make meaningful contributions toward solving our global environmental and climate-change problems. Over the long term, companies building renewable generation facilities or those developing clean-coal technology hold enormous promise. Over the short term, however, much of our progress may well come from natural gas, which is relatively clean and releases half the carbon dioxide of coal. Thats why we believe regulators and the market will reward natural gas burners, companies building new gas plants, and especially those replacing coal with gas. In terms of risks on the horizon, the biggest ones are more macro-related than industry-specific, including turmoil in North Africa and the Middle East, and the financial health of sovereign nations, particularly in the periphery of Europe. In the coming years, investors in the sector need to be mindful of currency inflation and greater-than-expected environmental degradation. What is your outlook for the next six months, and how have you positioned the fund to take advantage? After nearly a year of relative underperformance, we believe utilities may be poised to outperform the broader market, with recent concerns mentioned previously resulting in discounted utility stock prices. While we do not anticipate power and natural gas prices rebounding, we cannot imagine them falling much farther. In the United States, we expect more stringent environmental regulation in coming years, which could force the closure of many coal plants, thus reducing power supply and supporting prices. Over time, we expect that the portfolio could have increased exposure to merchant generators, while decreasing exposure to more regulated companies. Thank you, Michael, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael Yogg is Utilities Sector Team Leader at Putnam. He has a Ph.D. and an M.A. from Harvard University, and a B.A. from Yale University. A CFA charterholder, he joined Putnam in 1997 and has been in the investment industry since 1978. 9 IN THE NEWS Oil prices have surged in the past several months, pushed higher by political strife in Egypt and Libya and rising demand from around the globe. A barrel of Brent crude oil jumped to $111.80 on February 28, 2011, from $82.31 at the end of September 2010. With the United States showing signs of economic growth, the concern is that rising oil prices could tip the economy back into recession. If oil remains elevated for an extended period of time, consumer spending  the primary engine of GDP growth  could be significantly reduced. A more manageable price for oil today is generally considered to be between $90 and $100. This is not the first time in recent years that oil prices have exhibited significant price swings. In early July 2008, oil peaked at $146.08, but the global economic slowdown diminished worldwide demand for oil, knocking down the price to a low of $36.61 by late December of that year. 10 Your funds performance This section shows your funds performance, price, and distribution information for periods ended February 28, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/11 Class A Class B Class C Class M Class R Class Y (inception dates) (11/19/90) (4/27/92) (7/26/99) (3/1/95) (12/1/03) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.01% 6.70% 6.21% 6.21% 6.21% 6.21% 6.49% 6.30% 6.74% 7.08% 10 years 23.65 16.59 14.64 14.64 14.68 14.68 17.60 13.49 20.61 25.30 Annual average 2.15 1.55 1.38 1.38 1.38 1.38 1.63 1.27 1.89 2.28 5 years 15.64 8.97 11.34 9.34 11.26 11.26 12.74 8.77 14.19 17.01 Annual average 2.95 1.73 2.17 1.80 2.16 2.16 2.43 1.70 2.69 3.19 3 years 12.64 17.66 14.64 17.02 14.65 14.65 13.96 16.95 13.35 12.02 Annual average 4.40 6.27 5.14 6.03 5.14 5.14 4.89 6.00 4.66 4.18 1 year 12.62 6.16 11.88 6.88 11.77 10.77 12.06 8.14 12.38 12.92 6 months 9.83 3.51 9.44 4.44 9.40 8.40 9.57 5.79 9.64 9.97 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the funds prospectus. 11 Comparative index returns For periods ended 2/28/11 MSCI World Utilities Index (ND) Lipper Utility Funds category average Annual average (life of fund) * 8.07% 10 years 66.92% 43.13 Annual average 5.26 3.43 5 years 19.13 24.45 Annual average 3.56 4.36 3 years 15.04 3.47 Annual average 5.29 1.29 1 year 11.05 18.34 6 months 10.60 13.56 Index and Lipper results should be compared to fund performance at net asset value. * The funds benchmark, the MSCI World Utilities Index (ND), was introduced on 1/1/01, which post-dates the inception of the funds class A shares.  Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 2/28/11, there were 84, 81, 76, 66, 48, and 3 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 2/28/11 Distributions Class A Class B Class C Class M Class R Class Y Number 2 2 2 2 2 2 Income $0.187 $0.143 $0.146 $0.159 $0.174 $0.201 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 8/31/10 $10.63 $11.28 $10.58 $10.55 $10.61 $10.99 $10.60 $10.63 2/28/11 11.48 12.18 11.43 11.39 11.46 11.88 11.44 11.48 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (11/19/90) (4/27/92) (7/26/99) (3/1/95) (12/1/03) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 6.69% 6.38% 5.89% 5.89% 5.89% 5.89% 6.16% 5.97% 6.42% 6.76% 10 years 19.57 12.72 10.86 10.86 10.94 10.94 13.73 9.73 16.61 21.24 Annual average 1.80 1.20 1.04 1.04 1.04 1.04 1.29 0.93 1.55 1.94 5 years 12.13 5.65 7.95 5.97 7.96 7.96 9.31 5.45 10.69 13.56 Annual average 2.32 1.11 1.54 1.17 1.54 1.54 1.80 1.07 2.05 2.58 3 years 17.34 22.11 19.20 21.46 19.18 19.18 18.56 21.41 17.96 16.70 Annual average 6.15 7.99 6.86 7.74 6.85 6.85 6.61 7.72 6.39 5.91 1 year 3.02 2.92 2.30 2.70 2.27 1.27 2.49 1.08 2.76 3.29 6 months 0.06 5.70 0.33 5.25 0.31 1.29 0.19 3.70 0.06 0.19 12 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 8/31/10* 1.34% 2.09% 2.09% 1.84% 1.59% 1.09% Annualized expense ratio for the six-month period ended 2/28/11 1.28% 2.03% 2.03% 1.78% 1.53% 1.03% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2010, to February 28, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $6.66 $10.54 $10.54 $9.25 $7.95 $5.36 Ending value (after expenses) $1,098.30 $1,094.40 $1,094.00 $1,095.70 $1,096.40 $1,099.70 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2011, use the following calculation method. To find the value of your investment on September 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $6.41 $10.14 $10.14 $8.90 $7.65 $5.16 Ending value (after expenses) $1,018.45 $1,014.73 $1,014.73 $1,015.97 $1,017.21 $1,019.69 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Utilities Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the utilities sector. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2011, Putnam employees had approximately $372,000,000 and the Trustees had approximately $69,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 17 The funds portfolio 2/28/11 (Unaudited) COMMON STOCKS (96.7%)* Shares Value Electric utilities (67.6%) AES Corp. (The)  734,948 $9,091,307 AGL Energy, Ltd. (Australia) 280,182 4,180,945 Alliant Energy Corp. 76,934 3,029,661 Ameren Corp. 424,759 11,876,262 American Electric Power Co., Inc. 266,150 9,522,847 CMS Energy Corp. S 430,590 8,293,163 E.ON AG (Germany) 526,946 17,292,598 EDF (France) 171,668 7,657,149 Edison International 199,945 7,421,958 Endesa SA (Spain) 149,326 4,524,218 Energias de Portugal (EDP) SA (Portugal) 180,385 684,212 Entergy Corp. 104,807 7,462,258 Fortum OYJ (Finland) 333,000 10,318,918 Great Plains Energy, Inc. 182,800 3,509,760 Iberdrola SA (Spain) 457,453 3,992,485 ITC Holdings Corp. S 37,600 2,577,480 Kansai Electric Power, Inc. (Japan) 124,700 3,275,988 Kyushu Electric Power Co., Inc. (Japan) 121,000 2,812,394 National Grid PLC (United Kingdom) 762,462 7,082,528 Northeast Utilities 63,405 2,158,306 NV Energy, Inc. 279,125 4,100,346 Pepco Holdings, Inc. 93,000 1,741,890 PG&E Corp. 284,056 13,083,619 Pinnacle West Capital Corp. S 85,324 3,603,233 Power Assets Holdings, Ltd. (Hong Kong) 1,053,000 6,884,687 PPL Corp. 320,584 8,152,451 Terna SPA (Italy) 834,282 3,848,513 Tokyo Electric Power Co. (Japan) 867,600 22,460,113 Wisconsin Energy Corp. 49,778 2,946,858 Natural gas utilities (21.7%) Centrica PLC (United Kingdom) 2,381,248 13,174,836 GDF Suez (France) 410,125 16,629,061 Sempra Energy 129,643 6,900,897 Snam Rete Gas SpA (Italy) 1,683,156 9,209,406 Tokyo Gas Co., Ltd. (Japan) 2,946,000 13,168,432 UGI Corp. 99,500 3,173,055 Oil and gas (0.8%) Questar Corp. 121,900 2,178,353 Power producers (2.8%) Cheung Kong Infrastructure Holdings, Ltd. (Hong Kong) 786,000 3,890,345 International Power PLC (United Kingdom) 752,392 4,091,801 18 COMMON STOCKS (96.7%)* cont. Shares Value Transportation services (1.3%) Deutsche Post AG (Germany) 200,210 $3,672,691 Water Utilities (2.5%) American Water Works Co., Inc. 74,468 2,065,742 Northumbrian Water Group PLC (United Kingdom) 264,742 1,402,301 Severn Trent PLC (United Kingdom) 75,032 1,815,062 United Utilities Group PLC (United Kingdom) 208,615 2,009,098 Total common stocks (cost $233,282,820) CONVERTIBLE PREFERRED STOCKS (1.4%)* Shares Value Great Plains Energy, Inc. $6.00 cv. pfd. 20,446 $1,276,853 PPL Corp. $4.75 cv. pfd. 52,239 2,784,861 Total convertible preferred stocks (cost $3,984,314) SHORT-TERM INVESTMENTS (5.1%)* Principal amount/shares Value U.S. Treasury Bills for effective yields ranging from 0.24% to 0.25%, October 20, 2011 $341,000 $340,466 U.S. Treasury Bills for an effective yield of 0.23%, July 28, 2011 ## 150,000 149,856 U.S. Treasury Bills for an effective yield of 0.21%, June 2, 2011 379,000 378,797 Putnam Cash Collateral Pool, LLC 0.21% d 11,057,720 11,057,720 Putnam Money Market Liquidity Fund 0.17% e 2,593,510 2,593,510 Total short-term investments (cost $14,520,349) TOTAL INVESTMENTS Total investments (cost $251,787,483) Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from September 1, 2010 through February 28, 2011 (the reporting period). * Percentages indicated are based on net assets of $286,567,122.  Non-income-producing security. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $60,030 to cover certain derivatives contracts. 19 DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 42.3% Hong Kong 3.8% Japan 14.7 Finland 3.6 United Kingdom 10.4 Spain 3.0 France 8.5 Australia 1.5 Germany 7.4 Portugal 0.2 Italy 4.6 Total 100.0% FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $64,388,147) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 3/16/11 $856,291 $849,814 $(6,477) British Pound Sell 3/16/11 1,645,951 1,633,308 (12,643) Euro Sell 3/16/11 1,168,333 1,167,470 (863) Barclays Bank PLC British Pound Buy 3/16/11 55,304 54,898 406 Euro Buy 3/16/11 1,784,378 1,783,099 1,279 Hong Kong Dollar Sell 3/16/11 832,434 832,539 105 Citibank, N.A. British Pound Sell 3/16/11 4,391,644 4,358,408 (33,236) Euro Buy 3/16/11 196,516 192,859 3,657 Hong Kong Dollar Sell 3/16/11 2,805,906 2,806,439 533 Credit Suisse AG British Pound Buy 3/16/11 4,290,795 4,258,019 32,776 Euro Buy 3/16/11 8,732,548 8,722,999 9,549 Japanese Yen Sell 3/16/11 395,724 397,670 1,946 Deutsche Bank AG Euro Sell 3/16/11 1,326,760 1,325,857 (903) Goldman Sachs International Australian Dollar Sell 3/16/11 1,463,526 1,452,081 (11,445) Euro Buy 3/16/11 1,260,380 1,258,984 1,396 Japanese Yen Sell 3/16/11 2,066,387 2,076,486 10,099 HSBC Bank USA, National Association Australian Dollar Buy 3/16/11 780,120 774,012 6,108 British Pound Buy 3/16/11 1,127,068 1,118,451 8,617 Euro Sell 3/16/11 2,203,630 2,202,051 (1,579) Hong Kong Dollar Buy 3/16/11 3,469,334 3,470,752 (1,418) JPMorgan Chase Bank, N.A. British Pound Sell 3/16/11 79,215 78,611 (604) Canadian Dollar Buy 3/16/11 3,979,267 3,892,551 86,716 Euro Buy 3/16/11 864,312 863,430 882 Hong Kong Dollar Sell 3/16/11 88,228 88,255 27 Japanese Yen Sell 3/16/11 390,209 392,174 1,965 20 FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $64,388,147) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) British Pound Sell 3/16/11 $5,033,986 $4,996,174 $(37,812) Euro Buy 3/16/11 645,440 644,954 486 Japanese Yen Sell 3/16/11 831,407 835,589 4,182 State Street Bank and Trust Co. Australian Dollar Sell 3/16/11 669,372 664,267 (5,105) Euro Sell 3/16/11 2,241,995 2,239,719 (2,276) UBS AG British Pound Buy 3/16/11 2,363,768 2,346,162 17,606 Euro Buy 3/16/11 3,323,800 3,322,309 1,491 Westpac Banking Corp. British Pound Buy 3/16/11 1,603,497 1,591,185 12,312 Euro Buy 3/16/11 1,011,423 1,010,552 871 Japanese Yen Buy 3/16/11 682,469 686,019 (3,550) Total Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $2,178,353 $ $ Transportation 3,672,691   Utilities and power 214,443,279 56,672,904  Total common stocks  Convertible preferred stocks  4,061,714  Short-term investments 2,593,510 11,926,839  Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $85,098 $ Totals by level $ $ The accompanying notes are an integral part of these financial statements. 21 Statement of assets and liabilities 2/28/11 (Unaudited) ASSETS Investment in securities, at value, including $10,805,391 of securities on loan (Note 1): Unaffiliated issuers (identified cost $238,136,253) $281,898,060 Affiliated issuers (identified cost $13,651,230) (Notes 1 and 6) 13,651,230 Foreign currency (cost $1,114,271) (Note 1) 1,126,072 Cash 9 Dividends, interest and other receivables 517,877 Receivable for shares of the fund sold 84,889 Receivable for investments sold 1,816,291 Unrealized appreciation on forward currency contracts (Note 1) 203,009 Total assets LIABILITIES Payable for investments purchased 577,745 Payable for shares of the fund repurchased 421,909 Payable for compensation of Manager (Note 2) 138,094 Payable for investor servicing fees (Note 2) 66,448 Payable for custodian fees (Note 2) 13,725 Payable for Trustee compensation and expenses (Note 2) 158,451 Payable for administrative services (Note 2) 1,055 Payable for distribution fees (Note 2) 118,998 Unrealized depreciation on forward currency contracts (Note 1) 117,911 Collateral on securities loaned, at value (Note 1) 11,057,720 Other accrued expenses 58,259 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $274,940,653 Undistributed net investment income (Note 1) 1,714,785 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (33,947,750) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 43,859,434 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 22 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($268,793,638 divided by 23,414,803 shares) $11.48 Offering price per class A share (100/94.25 of $11.48)* $12.18 Net asset value and offering price per class B share ($7,572,456 divided by 662,479 shares)** $11.43 Net asset value and offering price per class C share ($3,961,051 divided by 347,643 shares)** $11.39 Net asset value and redemption price per class M share ($1,700,362 divided by 148,351 shares) $11.46 Offering price per class M share (100/96.50 of $11.46)* $11.88 Net asset value, offering price and redemption price per class R share ($1,282,079 divided by 112,046 shares) $11.44 Net asset value, offering price and redemption price per class Y share ($3,257,536 divided by 283,738 shares) $11.48 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 23 Statement of operations Six months ended 2/28/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $161,661) $5,468,321 Interest (including interest income of $1,740 from investments in affiliated issuers) (Note 6) 4,810 Securities lending (Note 1) 64,460 Total investment income EXPENSES Compensation of Manager (Note 2) 901,581 Investor servicing fees (Note 2) 485,726 Custodian fees (Note 2) 14,668 Trustee compensation and expenses (Note 2) 15,332 Administrative services (Note 2) 5,118 Distribution fees  Class A (Note 2) 334,817 Distribution fees  Class B (Note 2) 39,907 Distribution fees  Class C (Note 2) 18,931 Distribution fees  Class M (Note 2) 6,213 Distribution fees  Class R (Note 2) 3,007 Other 54,940 Total expenses Expense reduction (Note 2) (15,420) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 14,331,057 Net realized gain on foreign currency transactions (Note 1) 167,831 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,168,334 Net unrealized appreciation of investments during the period 7,544,353 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 24 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 2/28/11* Year ended 8/31/10 Operations: Net investment income $3,672,771 $7,885,933 Net realized gain (loss) on investments and foreign currency transactions 14,498,888 (5,407,446) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 8,712,687 (3,348,417) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (4,536,018) (10,556,537) Class B (104,446) (329,268) Class C (50,095) (113,719) Class M (23,909) (58,250) Class R (18,895) (42,041) Class Y (58,396) (132,484) Redemption fees (Note 1) 537 3,001 Decrease from capital share transactions (Note 4) (19,101,492) (38,635,102) Total increase (decrease) in net assets NET ASSETS Beginning of period 283,575,490 334,309,820 End of period (including undistributed net investment income of $1,714,785 and $2,833,773, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 25 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total Redemption value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income distributions fees e of period value (%) b (in thousands) (%) c (%) (%) Class A February 28, 2011** .14 h .90 (.19)  9.83 * .64* 1.29* h 21* August 31, 2010 .28 (.29) (.40)  1.36 d 2.63 d 44 August 31, 2009  .29 .33 (.27)  6.07 * 1.02* d 2.95* d 77* October 31, 2008 .32 (5.63) (.27)  1.18 d 2.21 d 28 October 31, 2007 .22 3.43 (.20)  1.18 d 1.51 d 42 October 31, 2006 .22 g 1.86 (.23)  1.22 d,g 1.88 d,g 65 October 31, 2005 .22 f 1.38 (.21)  16.76 f 1.22 d 2.11 d,f 39 Class B February 28, 2011** .10 h .89 (.14)  9.44 * 1.01* .92* h 21* August 31, 2010 .19 (.29) (.31)  2.11 d 1.81 d 44 August 31, 2009  .23 .33 (.21)  5.44 * 1.64* d 2.30* d 77* October 31, 2008 .21 (5.61) (.15)  1.93 d 1.45 d 28 October 31, 2007 .11 3.41 (.08)  1.93 d .79 d 42 October 31, 2006 .13 g 1.85 (.14)  1.97 d,g 1.18 d,g 65 October 31, 2005 .14 f 1.37 (.13)  15.86 f 1.97 d 1.37 d,f 39 Class C February 28, 2011** .10 h .89 (.15)  9.40 * 1.01* .92* h 21* August 31, 2010 .20 (.29) (.32)  2.11 d 1.85 d 44 August 31, 2009  .23 .32 (.21)  5.39 * 1.64* d 2.34* d 77* October 31, 2008 .22 (5.61) (.16)  1.93 d 1.50 d 28 October 31, 2007 .11 3.41 (.09)  1.93 d .74 d 42 October 31, 2006 .13 g 1.84 (.14)  1.97 d,g 1.15 d,g 65 October 31, 2005 .14 f 1.37 (.13)  15.91 f 1.97 d 1.37 d,f 39 Class M February 28, 2011** .12 h .89 (.16)  9.57 * .89* 1.05* h 21* August 31, 2010 .23 (.30) (.34)  1.86 d 2.12 d 44 August 31, 2009  .25 .33 (.23)  5.66 * 1.43* d 2.53* d 77* October 31, 2008 .25 (5.64) (.19)  1.68 d 1.69 d 28 October 31, 2007 .15 3.42 (.12)  1.68 d 1.01 d 42 October 31, 2006 .16 g 1.86 (.17)  1.72 d,g 1.42 d,g 65 October 31, 2005 .17 f 1.37 (.16)  16.11 f 1.72 d 1.62 d,f 39 Class R February 28, 2011** .13 h .88 (.17)  9.64 * .76* 1.17* h 21* August 31, 2010 .25 (.29) (.37)  1.61 d 2.37 d 44 August 31, 2009  .28 .32 (.25)  5.89 * 1.22* d 2.78* d 77* October 31, 2008 .28 (5.63) (.23)  1.43 d 1.95 d 28 October 31, 2007 .17 3.44 (.17)  1.43 d 1.16 d 42 October 31, 2006 .18 g 1.86 (.20)  1.47 d,g 1.59 d,g 65 October 31, 2005 .20 f 1.38 (.19)  16.53 f 1.47 d 1.84 d,f 39 Class Y February 28, 2011** .16 h .89 (.20)  9.97 * .51* 1.41* h 21* August 31, 2010 .31 (.29) (.43)  1.11 d 2.84 d 44 August 31, 2009  .32 .32 (.29)  6.27 * .81* d 3.18* d 77* October 31, 2008 .36 (5.65) (.30)  .93 d 2.47 d 28 October 31, 2007 .25 3.44 (.23)  .93 d 1.75 d 42 October 31, 2006 .24 g 1.86 (.25)  .97 d,g 2.14 d,g 65 October 31, 2005  .10 (.72)    (5.35) * .07* d .07* d 39 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 26 27 Financial highlights (Continued) * Not annualized. ** Unaudited.  For the period October 4, 2005 (commencement of operations) to October 31, 2005.  For the ten months ended August 31, 2009. The fund changed its fiscal year end from October 31 to August 31. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to August 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2010 0.02% August 31, 2009 0.22 October 31, 2008 0.01 October 31, 2007 <0.01 October 31, 2006 0.01 October 31, 2005 <0.01 e Amount represents less than $0.01 per share. f Reflects a non-recurring accrual related to Putnam Managements settlement with the Securities and Exchange Commission (the SEC) regarding brokerage allocation practices, which amounted to the following amounts: Percentage of Per share average net assets Class A $0.01 0.06% Class B 0.01 0.06 Class C 0.01 0.06 Class M 0.01 0.06 Class R 0.01 0.06 g Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.01% of average net assets for the period ended October 31, 2006. h Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.04 0.39% Class B 0.04 0.37 Class C 0.04 0.40 Class M 0.04 0.39 Class R 0.05 0.41 Class Y 0.04 0.39 The accompanying notes are an integral part of these financial statements. 28 Notes to financial statements 2/28/11(Unaudited) Note 1: Significant accounting policies Putnam Global Utilities Fund (the fund), is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified, open-end management investment company. The fund seeks capital growth and current income primarily through investments in equity securities issued by public utility companies. The fund concentrates its investments in a limited number of sectors and involves more risk than a fund that invests more broadly. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from September 1, 2010 through February 28, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 29 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. 30 E) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $90,457 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $9,994. F) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $10,840,481. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $11,057,720. G) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. H) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. I) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision 31 has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At August 31, 2010, the fund had a capital loss carryover of $40,498,421 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $5,096,944 August 31, 2011 35,401,477 August 31, 2017 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending August 31, 2011 $6,619,220 of losses recognized during the period from November 1, 2009 to August 31, 2010. The aggregate identified cost on a tax basis is $253,116,478, resulting in gross unrealized appreciation and depreciation of $50,318,723 and $7,885,911, respectively, or net unrealized appreciation of $42,432,812. J) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Management had also contractually agreed, through December 30, 2010, to limit the management fee for the fund to an annual rate of 0.642% of the funds average net assets. During the reporting period, the funds expenses were not reduced as a result of this limit. 32 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $812 under the expense offset arrangements and by $14,608 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $180, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $9,331 and $38 from the sale of class A and class M shares, respectively, and received $2,400 and $64 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $101 and no monies on class A and class M redemptions, respectively. 33 Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $58,750,891 and $77,080,886, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/28/11 Year ended 8/31/10 Class A Shares Amount Shares Amount Shares sold 491,115 $5,458,620 1,707,566 $18,351,014 Shares issued in connection with reinvestment of distributions 357,886 3,949,121 856,593 9,353,213 849,001 9,407,741 2,564,159 27,704,227 Shares repurchased (2,411,296) (26,862,959) (5,582,925) (59,952,470) Net decrease Six months ended 2/28/11 Year ended 8/31/10 Class B Shares Amount Shares Amount Shares sold 37,168 $411,918 111,686 $1,202,952 Shares issued in connection with reinvestment of distributions 8,103 89,165 26,290 288,035 45,271 501,083 137,976 1,490,987 Shares repurchased (185,578) (2,058,217) (615,217) (6,626,004) Net decrease Six months ended 2/28/11 Year ended 8/31/10 Class C Shares Amount Shares Amount Shares sold 35,304 $390,084 61,661 $662,634 Shares issued in connection with reinvestment of distributions 3,808 41,770 8,306 90,337 39,112 431,854 69,967 752,971 Shares repurchased (36,205) (400,591) (94,019) (1,013,503) Net increase (decrease) Six months ended 2/28/11 Year ended 8/31/10 Class M Shares Amount Shares Amount Shares sold 6,362 $71,695 7,424 $81,287 Shares issued in connection with reinvestment of distributions 2,049 22,597 4,965 54,303 8,411 94,292 12,389 135,590 Shares repurchased (14,727) (164,931) (39,655) (422,431) Net decrease 34 Six months ended 2/28/11 Year ended 8/31/10 Class R Shares Amount Shares Amount Shares sold 16,535 $183,842 35,189 $377,693 Shares issued in connection with reinvestment of distributions 1,627 17,901 3,492 38,114 18,162 201,743 38,681 415,807 Shares repurchased (9,478) (106,343) (44,987) (485,228) Net increase (decrease) Six months ended 2/28/11 Year ended 8/31/10 Class Y Shares Amount Shares Amount Shares sold 14,375 $160,538 41,434 $440,145 Shares issued in connection with reinvestment of distributions 4,980 54,952 11,426 124,818 19,355 215,490 52,860 564,963 Shares repurchased (32,352) (360,654) (109,505) (1,200,011) Net decrease Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $203,009 Payables $117,911 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $163,443 $163,443 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $1,154,248 $1,154,248 Total 35 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $1,740 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $33,653,417 and $33,425,925, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 36 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Ravi Akhoury Robert R. Leveille Putnam Investment Barbara M. Baumann Vice President and Management, LLC Charles B. Curtis Chief Compliance Officer One Post Office Square Robert J. Darretta Boston, MA 02109 Paul L. Joskow Mark C. Trenchard Kenneth R. Leibler Vice President and Investment Sub-Manager Robert E. Patterson BSA Compliance Officer Putnam Investments Limited George Putnam, III 5759 St Jamess Street Robert L. Reynolds Francis J. McNamara, III London, England SW1A 1LD W. Thomas Stephens Vice President and Chief Legal Officer Investment Sub-Advisor Officers The Putnam Advisory Robert L. Reynolds James P. Pappas Company, LLC President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Judith Cohen Executive Vice President, Vice President, Clerk and Marketing Services Principal Executive Assistant Treasurer Putnam Retail Management Officer, Treasurer and One Post Office Square Compliance Liaison Michael Higgins Boston, MA 02109 Vice President, Senior Associate Steven D. Krichmar Treasurer and Assistant Clerk Custodian Vice President and State Street Bank Principal Financial Officer Nancy E. Florek and Trust Company Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Legal Counsel Vice President, Assistant Proxy Manager Ropes & Gray LLP Treasurer and Principal Accounting Officer Susan G. Malloy Trustees Vice President and John A. Hill, Chairman Beth S. Mazor Assistant Treasurer Jameson A. Baxter, Vice President Vice Chairman This report is for the information of shareholders of Putnam Global Utilities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Global Utilities Fund By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: April 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 28, 2011
